People v Stevenson (2021 NY Slip Op 04565)





People v Stevenson


2021 NY Slip Op 04565


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2019-11904
 (Ind. No. 160/18)

[*1]The People of the State of New York, respondent,
vAhquan Stevenson, appellant.


Mary Zugibe Raleigh, Warwick, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass and Edward D. Saslaw of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (William L. DeProspo, J.), rendered September 16, 2019, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently agreed to a waiver that limited the scope of his right to appeal (see People v Thomas, 34 NY3d 545, 564). The defendant's valid waiver precludes appellate review of his challenge to the County Court's suppression determination (see People v Sanders, 25 NY3d 337, 342).
Contrary to the defendant's remaining contention, the County Court providently exercised its discretion in denying, without a hearing, his motion, in effect, to withdraw his plea of guilty (see People v Rodriguez, 270 AD2d 434, 434-435).
MASTRO, J.P., RIVERA, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court